FILED
                            NOT FOR PUBLICATION                             JUL 15 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



TROY TERRELL COLEMAN,                            No. 10-55164

               Petitioner - Appellant,           D.C. No. 2:08-cv-06447-GW

   v.
                                                 MEMORANDUM *
LINDA SANDERS,

               Respondent - Appellee.



                     Appeal from the United States District Court
                        for the Central District of California
                      George H. Wu, District Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

        Federal prisoner Troy Terrell Coleman appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2241 habeas petition challenging the

execution of his sentence. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Coleman contends that his federal sentence should have commenced on the

date he was sentenced in the Northern District of Oklahoma for retaliating against

a government witness, rather than on completion of his state term of imprisonment

in California. This contention lacks merit. The district court correctly determined

that, at the time Coleman was sentenced in the Northern District of Oklahoma,

California had primary custody over him that remained uninterrupted until the state

released him on parole. Accordingly, the Bureau of Prisons properly calculated

Coleman’s sentence as beginning when California released him on parole. See 18

U.S.C. § 3585(a); see also Taylor v. Reno, 164 F.3d 440, 445 (9th Cir. 1998).

      Coleman also contends that his federal sentences should run concurrently,

and not consecutively. This contention also lacks merit. The Bureau of Prisons

properly calculated Coleman’s total term of imprisonment by running his federal

sentences consecutive to each other, because Coleman was sentenced in two

separate federal cases at different times. See 18 U.S.C. § 3584(a).

      AFFIRMED.




                                          2                                   10-55164